DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed January 29, 2021. In virtue of this communication, claims 1-20 are currently patentable. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hwang et al. (US 20170287418 Al) in view of Ahn (US 20150022512 Al) discloses a method of driving a display panel includes determining a present polarity of a pixel data signal of a present frame, generating a first compensated grayscale of the pixel data signal of the present frame using a pixel data signal of a previous frame, the pixel data signal of the present frame, and the present polarity, and displaying an image using the first compensated grayscale. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically display apparatus comprising: a display panel comprising a plurality of gate lines, a plurality of data lines and a plurality of pixels, the pixels being connected to the gate lines and the data lines; a driving controller which determines a compensating value of a present data signal based on a previous data signal and the present data signal which are applied to a same data line of the data lines; a gate driver which outputs a gate signal to the gate line; and a data driver which generates a data voltage based on the present data signal and the compensating value and outputs the data voltage to the same data line, wherein the compensating value of the present .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624